                                PARKER HANSKI LLC
                                 40 WORTH STREET, 10TH FLOOR
                                  NEW YORK, NEW YORK 10013
                                     PHONE: 212.248.7400
                                     FAX:   212.248.5600


MEMO ENDORSED                                                 November 15, 2019

Via ECF
Honorable Katherine Polk Failla
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

Re:    Mark Anthony Phifer v. Longearl Associates LLC et al
       Docket No. 19-cv-06082 (KPF)

Dear Judge Failla:

        We represent the plaintiff in the above-entitled action. On behalf of all the parties, we
write to respectfully ask the Court to adjourn the initial conference scheduled to be held on
November 22, 2019 at 4:30 pm by thirty (30) or more days to a date that is convenient to the
Court.

       The reason for this request is because the parties have been engaged in settlement
 discussions, and desire to avoid incurring further litigation expense to focus on the
 resolution.

        This is the second request for an adjournment. The requested adjournment does not
 affect any other scheduled dates in this matter.

       Thank you for your time and attention to this matter. With kindest regards, I am

                                                      very truly yours,

                                                             /s/
                                                      Robert G. Hanski, Esq.
      Application GRANTED. The initial pretrial conference
      previously scheduled for November 22, 2019, is hereby
      ADJOURNED to January 8, 2020, at 10:00 a.m. The Parties are
      ORDERED to submit to the Court a joint status letter per the
      Court's Notice of Initial Pretrial Conference (Dkt. #6) and a
      Proposed Case Management Plan by January 2, 2020.

                                                           SO ORDERED.


      Dated: November 15, 2019
             New York, New York
                                                           HON. KATHERINE POLK FAILLA
                                                           UNITED STATES DISTRICT JUDGE
